Citation Nr: 0523405	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  02-12 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bursitis of the 
left elbow (claimed as tennis elbow). 

2.  Entitlement to an increased rating for lumbosacral strain 
with degenerative joint disease and degenerative disc 
disease, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

DD Forms 214 on file confirm that the veteran served on 
active duty from August 1970 to December 1973 and from May 
1976 to January 1984.  In addition, the record indicates that 
he had active service from May 1991 to September 1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In 
a January 2002 rating decision, in pertinent part, the RO 
denied service connection for bursitis of the left elbow 
(claimed as tennis elbow) and denied service connection for 
pes planus, left foot.  In a February 2003 rating decision, 
in pertinent part, the RO denied an increased rating for the 
veteran's service-connected low back disability, which was at 
that time evaluated as 10 percent disabling.  During the 
course of the appeal, a Decision Review Officer awarded an 
increased rating from 10 to 20 percent for the veteran's 
service-connected low back disability, and the veteran 
continued his appeal.  

The veteran testified before the undersigned at a hearing 
held at the RO in September 2003.  In June 2004, the Board 
remanded the case to the RO for additional development.  
While the case was in remand status, service connection was 
granted for pes planus of the left foot, and that issue is 
not now before the Board.  

The issue of entitlement to service connection for bursitis 
of the left elbow (claimed as tennis elbow) is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the increased rating 
claim has been obtained; the veteran has notice of the 
evidence needed to substantiate his claim and notice of what 
evidence he should provide and what evidence VA would obtain; 
there is no indication that the veteran has evidence that he 
has not submitted to VA.  

2.  The veteran's service-connected low back disability, 
which includes lumbosacral strain with degenerative joint 
disease and degenerative disc disease, is manifested 
primarily by limited thoracolumbar motion (but with forward 
flexion greater than 30 degrees), muscle spasm on motion, and 
chronic pain with increased pain and fatigability on use.  


CONCLUSION OF LAW

The criteria for a 40 percent rating, but not more, for the 
veteran's service-connected low back disability have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5237, 5242 (2004); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5292, 5295 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  

In this case, in a September 2002 letter, the RO notified the 
veteran that to establish an increased evaluation for a 
service-connected disability, evidence must show the 
condition has worsened and warrants a higher evaluation.  The 
RO told the veteran that this was usually shown by medical 
records.  The RO notified the veteran that he should tell VA 
if he knew of any additional evidence he would like VA to 
consider.  The RO requested that the veteran identify private 
and government facilities where he had received treatment and 
provide release authorization forms so that VA could obtain 
those records.  The RO also told the veteran that he could 
obtain his private medical records and submit them himself.  
The RO requested that the veteran tell VA if he did not know 
of additional evidence he wanted VA to consider.  The RO 
notified the veteran that VA would make reasonable efforts to 
help him get evidence necessary to support his claim and said 
it would try to help him get such things as medical records, 
employment records, or records from other Federal agencies.  
The RO specified that the veteran must provide enough 
information about those records so that VA could request them 
from the person or agency that had them.  The RO told the 
veteran it was still his responsibility to make sure VA 
received the records.  

Also, in a letter dated in June 2004, the AMC notified the 
veteran that he could submit evidence that he had not 
previously provided showing that his service-connected low 
back disability had increased in severity.  The AMC said that 
this evidence could be a statement from his doctor, 
containing physical and clinical findings, the results of any 
laboratory tests or X-rays, and the dates of examinations and 
tests.  The AMC notified the veteran that he could also 
submit statements from other individuals who could describe 
from their knowledge and personal observations in what manner 
his disability had become worse.  The AMC notified the 
veteran that he should furnish the dates and places of 
treatment pertaining to any treatment received at a VA 
facility or to treatment authorized by VA.  The AMC told the 
veteran that if he needed VA to obtain treatment records from 
private doctors or private hospitals, he should complete and 
return release authorization forms.  The AMC reminded the 
veteran that although it would request this evidence, it was 
his responsibility to ensure that VA received these records.  

In the June 2004 letter, the AMC notified the veteran that VA 
is responsible for getting relevant records held by any 
Federal agency and that this might include medical records 
from the military, records from VA hospitals (including 
private facilities where VA authorized treatment), VA 
outpatient treatment records, or records from the Social 
Security Administration.  The AMC again stated that VA would 
make reasonable efforts to get relevant records not held by 
any Federal agency and that this might include medical 
records from State or local governments, private doctors and 
hospitals, or current or former employers.  The AMC told the 
veteran that he must provide enough information so that it 
could request the records and that it was still his 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  

In the June 2004 letter, the AMC told the veteran that if 
there was any other information or evidence that he thought 
would support his claim, he should let VA know.  The AMC 
requested that the veteran send any evidence in his 
possession that pertained to his claim.  

In addition to the foregoing, the April 2003 Statement of the 
Case and the January 2005 Supplemental Statement of the Case 
outlined the rating criteria considered in the evaluation of 
the veteran's service-connected low back disability.  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the veteran with notice 
required by the VCAA and as interpreted by the Court in its 
decisions concerning application of the VCAA.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Upon review of the record in its entirety, it is the judgment 
of that Board that during the course of the appeal VA has 
made reasonable efforts to develop the increased rating claim 
and has provided the veteran with notice that complies with 
the requirements of the VCAA.  The veteran has had multiple 
opportunities to submit and identify evidence and has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.  The Board finds that 
the failure to provide the veteran with all the specific 
types of notice outlined in the VCAA prior to the initial 
unfavorable RO determination has not harmed the veteran and 
that no useful purpose could be served by remanding the case 
on that account.  See 38 U.S.C.A. § 7261(b) (West 2002); 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).  All the VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

As to the duty to assist, the RO obtained the veteran's 
service medical records, VA medical records and, in addition, 
provided him with VA examinations.  The veteran provided 
testimony before the undersigned at the hearing held at the 
RO in September 2003.  The Board notes that the veteran's 
representative has requested that the claim be remanded 
because the veteran was not provided separate orthopedic and 
neurological examinations, which he maintains was required by 
the Board's June 2004 remand.  The Board notes that although 
it requested orthopedic and neurological examinations, it did 
not state that a single examiner could not perform the 
examinations.  On review of the record, the Board finds that 
the June 2004 VA examination, conducted by one physician, 
adequately addresses the orthopedic and neurological aspects 
of the veteran's service-connected low back disability and 
that it provides the basis for an equitable disposition of 
the veteran's appeal.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice pertaining to his increased 
rating claim.  In addition, relevant data has been obtained 
for determining the merits of the appeal, and no further 
assistance to the veteran is required.  

Low back disability increased rating

The veteran is seeking an increased rating for his service-
connected low back disability.  As noted earlier, a Decision 
Review Officer awarded an increased rating from 10 percent to 
20 percent for the veteran's service-connected low back 
disability during the course of the appeal, and the veteran 
continued his appeal.  

Review of the record shows that in a February 2001 rating 
decision, the RO granted service connection for a low back 
disability and assigned a 10 percent rating.  In the body of 
the rating decision, the RO described the disability as 
lumbosacral strain with degenerative disc disease and on the 
rating sheet accompanying the decision described the 
disability as lumbosacral strain with degenerative joint 
disease.  Notice of the rating decision, issued in February 
2001, also referred to the low back disability as 
degenerative disc disease.  The Board therefore notes that 
the RO granted service connection for lumbosacral strain, 
degenerative disc disease of the lumbosacral spine and 
degenerative joint disease of the lumbosacral spine, and the 
Board therefore has so characterized the veteran's service-
connected low back disability.  

Of record at the time of the February 2001 rating decision 
was the report of a September 2000 VA examination.  At that 
time is was noted that November 1999 X-rays of the 
lumbosacral spine had resulted in the impression of mild 
changes of chronic degenerative disc disease throughout the 
lumbosacral spine and degenerative joint disease of the facet 
joints, bilaterally.  The veteran complained of pain at L5-
S1, bilaterally, with pain only in the paraspinal area and no 
radiation of numbness or pain down either leg.  The veteran 
said he could sit for 10 to 15 minutes, could stand for 5 
minutes, and could lie down for 5 to 10 minutes.  The veteran 
reported no flare-ups in his low back such that he had a 
significant decrease in his activities of daily living.  On 
examination, range of motion of the lumbosacral spine was 
reported as 75 degrees of flexion, 95 degrees of extension, 
right lateral bending to 25 degrees, and left lateral bending 
to 20 degrees.  There was positive pain upon palpation of L5-
S1, bilaterally with some slight mild tenderness from L3 to 
L5-S1.  There were no muscle spasms felt.  The impression was 
lumbosacral spine degenerative disc disease with pain causing 
mild functional impairment.  

The veteran filed his increased rating claim in late August 
2002.  VA outpatient records dated from August 2001 to 
September 2002 show that in August 2002 the veteran 
complained of low back pain and said it made it difficult to 
walk at times.  The physician told the veteran to take 
Tylenol # 3 for severe pain interfering with activities.  

At a VA fee-basis examination in December 2002 the veteran 
described his spine symptoms as pain in the low back just 
above the buttocks.  He said he was not able to sit in a 
chair without a cushion for more than 10 or 15 minutes.  He 
also said that he was unable to drive more than 20 minutes 
without pain.  He also said that he was unable to walk more 
than 10 steps at a fast pace.  On examination of the lumbar 
spine, there was no radiation of pain on movement, and there 
was no muscle spasm.  There was tenderness particularly over 
the sacroiliac junctions and in the mid-back.  Straight leg 
raising tests were positive on the left and right, but signs 
of radiculopathy were not present.  Range of motion was 
flexion to 75 degrees with pain at 60 degrees, extension to 
30 degrees with pain at 20 degrees.  There was left and right 
lateral flexion to 30 degrees with pain at 30 degrees, and 
there was right and left rotation to 25 degrees with pain at 
20 degrees, bilaterally.  The physician said the range of 
motion seemed to be additionally limited by the "DeLuca" 
issues of pain.  The diagnosis was lumbosacral strain with 
degenerative joint disease.  

At a January 2003 VA outpatient visit, the veteran was seen 
in the cardiology clinic in conjunction with planned surgery 
for carpal tunnel syndrome.  It was noted that the veteran 
was not able to undergo an exercise stress test because his 
back problems required him to use a cane.  It was also noted 
that as to functional capacity the veteran's daily activities 
included walking from parking lot to grocery store, which was 
limited because of back pain.  In March 2003, the veteran 
presented with low back pain that had started 4 days earlier.  
It was noted that the veteran had been using an exercise 
bicycle for the past three weeks.  After examination, the 
assessment was low back pain probably secondary to recent 
back strain from exercise.  The physician advised the veteran 
not to over-exert himself.  X-rays of the lumbosacral spine 
taken in May 2003 in conjunction with complaints of hip and 
leg pain showed degenerative disc disease in the lower 
thoracic spine and the entire lumbar spine, most notably at 
the T10-T12 disc levels and at the L4 and L5 disc levels.  

At the September 2003 hearing, the veteran testified that he 
received treatment for his back from VA.  He described his 
current symptoms as pain starting at the bottom of his 
buttocks and extending up his back.  He said that the pain 
made it difficult to sit for long periods, and during the 
hearing he alternated between standing and sitting.  The 
veteran said that at its worst, he would rate his back pain 
as a ten on a scale of ten.  He said that sometimes happened 
twice a day and that such pain would last for 15 minutes.  He 
testified that because of his back pain he could not sit more 
than 30 minutes, could not walk for more than 15 minutes at a 
time, and could not drive more than 15 or 20 minutes without 
stopping.  

At a VA examination in June 2004, the veteran complained of 
almost constant non-radiating low back pain, and he reported 
flare-ups were brought on with prolonged standing for more 
than 5 to 10 minutes, by prolonged sitting for more than 5 to 
10 minutes, by trying to bend, or by trying to lift anything 
heavier than 5 to 10 pounds.  The veteran said the flare-ups 
were brought on with any kind of activity and lasted for 10 
to 15 minutes.  He said he had a flare-up almost every day 
and just stopping the activity helped relieve the pain a 
little.  He reported additional limitation following 
repetitive use as well as during flare-ups.  The veteran 
reported that prolonged driving was painful and that it was 
painful to put on his shoes and socks when he had a flare-up.  

On examination in June 2004, the physician noted the 
veteran's pain level was 6/10.  There was loss of lumbar 
lordosis.  There was objective evidence of painful motion and 
mild muscular spasm.  There was flexion to 45 degrees with 
pain starting at 40 degrees, extension to 10 degrees with 
pain starting at 8 degrees, and lateral flexion to 20 degrees 
with pain starting at 15 degrees.  Straight leg raising 
tested negative, bilaterally.  On examination, there was 
additional moderate limitation in the ranges of motion 
because of repetitive movement; the physician said pain had 
the major impact.  Sensations were intact, and there was no 
gross neurological deficit.  The veteran reported he had had 
no periods of prolonged bed rest because of his back in the 
past year.  

In a November 2004 addendum to the June 2004 examination 
report, the physician said that with respect to the veteran's 
spine, he had loss of lumbar lordosis, but there was no 
evidence of any unfavorable ankylosis of the entire spine or 
the thoracolumbar spine.  He again noted that the veteran's 
thoracolumbar spine forward flexion was to 45 degrees and 
there was evidence of reverse lordosis.  The physician said 
there was objective evidence of painful motion and muscle 
spasms.  He said that the muscle spasms, or guarding, were 
not severe enough to result in abnormal gait or abnormal 
spinal contour.  He said the veteran walked with a limp 
because of his right knee.  The physician noted that he had 
mentioned that the veteran reported that he had had no 
prolonged periods of incapacitation or bed rest prescribed by 
a doctor in the past year.  The physician said that he would 
see it as incapacitating episodes of having a total duration 
of at least one week but less than two weeks during the past 
12 months.  

Pertinent law and regulations 

(i) Increased disability ratings - in general 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran. 38 C.F.R. 
§ 4.3 (2004).  While the veteran's entire history is reviewed 
when making a disability determination, where service 
connection has already been established and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v.  
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2004).  

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2004).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  Esteban v. Brown, 
6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. 
App. 203 (1993).  

During the pendency of this appeal, VA amended the Rating 
Schedule with respect to the rating criteria for disabilities 
of the spine.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether the disability warrants an 
increased evaluation.  VA's General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
may be applied only for periods from and after the effective 
date of the regulatory change.  The veteran does, however, 
get the benefit of having both the old and new regulations 
considered for the period after the effective date of the 
change.  See VAOPGCPREC 3-00.  That guidance is consistent 
with the longstanding statutory law, to the effect that an 
increase in benefits cannot be awarded earlier than the 
effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. § 5110(g) (West 2002).  

(ii) Rating musculoskeletal disabilities

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2004).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2004).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2004).  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  A 
precedent opinion of the VA General Counsel, VAOPGCPREC 36-
97, held that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with nerve injury may 
cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

Under Diagnostic Code 5010, arthritis due to trauma, and 
substantiated by X-ray findings, is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2004).  Diagnostic Code 5003 provides that 
degenerative arthritis (hypertrophic or osteoarthritis), if 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  



Analysis 

When the Decision Review Officer increased the rating for the 
veteran's service-connected low back disability from 
10 percent to 20 percent, he coded the disability under 
Diagnostic Code 5010-5292.  With the use of the hyphenated 
diagnostic code, he denoted the disability as traumatic 
arthritis, Diagnostic Code 5010, which he in turn rated based 
on limitation of motion under Diagnostic Code 5292.  Keeping 
in mind that the veteran's service-connected disability is 
lumbosacral strain with degenerative joint disease and 
degenerative disc disease, the Board will consider all 
potentially applicable diagnostic codes in its analysis of 
the increased rating claim.  

Initially, the Board notes that relative to rating spine 
disabilities, VA changed the rating criteria for 
intervertebral disc syndrome effective as of September 23, 
2002.  The rating criteria for spinal disabilities other than 
intervertebral disc syndrome did not change at that time.  
Effective September 26, 2003, VA changed the Rating Schedule 
to provide a single set of criteria for rating conditions of 
the spine.  

On review of the record, the Board finds that the veteran's 
service-connected low back disability, which includes 
lumbosacral strain with degenerative joint disease and 
degenerative disc disease, is manifested primarily by limited 
thoracolumbar motion (but with forward flexion greater than 
30 degrees), muscle spasm on motion, and chronic pain with 
increased pain and fatigability on use.  

As the service-connected disability includes degenerative 
disc disease, which has been shown on X-rays during the 
rating period, consideration will be given to rating the 
veteran's spine disability under the diagnostic code for 
intervertebral disc syndrome.  The Board first notes that 
prior to September 2002, intervertebral disc syndrome 
producing mild symptoms warranted a 10 percent rating, and 
moderate symptoms with recurring attacks warranted 
a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  Intervertebral disc syndrome producing severe 
disability with recurring attacks and little intermittent 
relief warranted a 40 percent rating, while intervertebral 
disc syndrome that resulted in pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief 
warranted a 60 percent rating.  Id.  The Board does not, 
however, find it appropriate to rate the veteran's current 
spine disability under the diagnostic code for intervertebral 
disc syndrome that was effective prior to September 2002, as 
the medical evidence does not include objective neurological 
findings associated with symptoms of intervertebral disc 
syndrome under Diagnostic Code 5293 (2002).  

The amended rating criteria for intervertebral disc syndrome 
that became effective as of September 23, 2002, provided two 
alternative means to rate a claim: the "incapacitating 
episode" method and the "combined ratings" method.  For 
purposes of evaluations, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note (1) (2003).  The combined rating method required 
combining under 38 C.F.R. § 4.25, separate evaluations of 
chronic orthopedic and neurologic manifestations.  "Chronic 
orthopedic and neurologic manifestations" mean orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Id.  

The record does not show, nor does the veteran contend, that 
a physician has prescribed bed rest for his service-connected 
back disability.  The medical evidence does not include 
diagnosis of intervertebral disc syndrome involving the 
thoracic or lumbar spine, and other than at the December 2002 
VA fee-basis examination when there was positive straight leg 
raising, the evidence does not document objective 
neurological signs or symptoms associated with the veteran's 
service-connected low back disability.  It is, therefore, the 
judgment of the Board that it is not appropriate to rate the 
veteran's disability under Diagnostic Code 5293 as it was in 
effect from September 23, 2002, to September 25, 2003.  

The Board will next consider the rating criteria for spine 
disabilities other than intervertebral disc syndrome as they 
were in effect prior to September 26, 2003.  

At that time, slight limitation of motion of the lumbar spine 
warranted a 10 percent rating; moderate limitation of motion 
of the lumbar spine warranted a 20 percent rating; and severe 
limitation of motion warranted a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Another 
potentially applicable diagnostic code is Diagnostic Code 
5295 for lumbosacral strain.  Mild lumbosacral strain with 
characteristic pain on motion warranted a 10 percent rating.  
38 C.F.R. § 7.71a, Diagnostic Code 5295 (2003).  Lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position 
warranted a 20 percent rating.  Id.  Severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion warranted a 40 percent rating.  Id.  

As was noted earlier, the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  It has been observed that one diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  It has been similarly held 
that any change in diagnostic code by a VA adjudicator must 
be specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

In the Board's judgment limitation of flexion of the lumbar 
spine to 45 degrees, extension to 10 degrees, and lateral 
flexion to 20 degrees, bilaterally, shown at the June 2004 VA 
examination represents at least moderate limitation of motion 
of the lumbar spine.  In this regard, the Board notes that 
38 C.F.R. § 4.71a, Plate V (2004) shows that normal forward 
flexion of the thoracolumbar spine is to 90 degrees, normal 
extension is to 30 degrees, and normal lateral flexion is to 
30 degrees.  A 20 percent rating may be assigned for moderate 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292.  

The Board must take into consideration the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In this regard, the record documents the 
veteran's range of low back flexion is limited by pain and 
that pain begins at 40 degrees of flexion, 8 degrees of 
extension and 15 degrees of lateral flexion.  Further, the 
examiner at the June 2004 VA examination stated specifically 
that the range of motion of the spine was additionally 
limited by pain and repetitive motion, with pain having the 
major impact.  Although no examiner has objectively 
documented flare-ups, the Board accepts as credible the 
veteran's statements that his low back pain interferes with 
his ability to stand, sit or participate in any bending or 
lifting activity for more than 5 to 10 minutes.  These 
findings demonstrate functional loss due to pain contemplated 
by 38 C.F.R. § 4.40, functional loss due to pain on movement 
of a joint contemplated by 38 C.F.R. § 4.45 (which specifies 
that disturbance of locomotion and interference with sitting, 
standing and weight-bearing are related considerations), and 
painful motion productive of disability contemplated by 
38 C.F.R. § 4.59.  Under these circumstances, in the Board's 
judgment the additional disability associated with painful 
motion along with the chronic low back pain warrants the 
assignment of the next higher rating for limitation of motion 
of the lumbar spine, which is a 40 percent rating under 
Diagnostic Code 5292.  

The Board finds no basis for a higher rating under any other 
diagnostic code available under the rating criteria in effect 
prior to September 2003.  In this regard, as discussed 
earlier, the record does not include neurological findings 
associated with symptoms of intervertebral disc syndrome 
under Diagnostic Code 5293.  Further, if Diagnostic Code 5295 
for lumbosacral strain is used, the post-service medical 
evidence does not show symptoms required for a 40 percent 
rating under that code, i.e., listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility of forced motion.  The Board would 
conclude, however, that with application of 38 C.F.R. § 4.40, 
§ 4.45 and § 4.59 as described above that a 40 percent rating 
could be assigned under Diagnostic Code 5295.  

Entitlement to increased rating from September 26, 2003

Changes to the Rating Schedule that became effective 
September 26, 2003, provide a single set of criteria for 
rating conditions of the spine termed General Rating Formula 
for Disease and Injuries of the Spine (General Rating 
Formula).  See 68 Fed. Reg. 51454 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004)).  
The General Rating Formula includes criteria for evaluating 
limitation of motion and ankylosis, and a note following the 
General Rating Formula states that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment are to be evaluated separately, 
under an appropriate diagnostic code.  The new diagnostic 
code number for lumbosacral strain is Diagnostic Code 5237, 
and degenerative arthritis of the spine may be rated under 
Diagnostic Code 5242.  Effective September 26, 2003, the 
diagnostic code number for intervertebral disc syndrome is 
Diagnostic Code 5243, and it is to be rated either under the 
General Rating Formula or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes effective September 26, 2003, is the 
same as the criteria for incapacitating episodes under the 
prior Diagnostic Code 5293 in effect as of September 23, 
2002.  

Review of the General Rating Formula shows that it states 
that with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residual of injury or disease, forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater that 85 degrees warrants a 10 percent rating; forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees warrants a 20 percent rating, 
or a 20 percent rating may be assigned if there is muscle 
spam or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Forward flexion of the 
thoracolumbar spine limited to 30 degrees or less warrants a 
40 percent rating.  Under the General Rating Formula, 
unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  The next higher rating under 
the General Rating Formula is 100 percent, which requires 
unfavorable ankylosis of the entire spine.  

Application of the rating criteria that became effective in 
September 2003 does not benefit the veteran.  The 
incapacitating episodes option under Diagnostic Code 5243 is 
not applicable, as the evidence does not document periods of 
extended bed rest prescribed by a physician.  Under the 
combined ratings method, as noted above, the maximum 
orthopedic rating would be 20 percent, or at most 40 percent 
with consideration of additional disability due to flare-ups 
and application of the provisions of 38 C.F.R. § 4.40, 
§ 4.45, and § 4.59.  As noted earlier, examiners have not 
identified objective findings of neurologic abnormalities, 
which would be required for a separate rating on that ground.  

In summary, the Board concludes that under either the prior 
or revised rating criteria, a 40 percent evaluation may be 
assigned for the veteran's service-connected low back 
disability under prior Diagnostic Codes 5010, 5003 and 5292, 
prior Diagnostic Code 5295 or revised Diagnostic Codes 5237 
and 5242.  

Assignment of a rating in excess of 40 percent for the 
veteran's service-connected lumbosacral strain with 
degenerative joint disease and degenerative disc disease 
under the former or revised rating criteria would require 
consideration of the disability under alternative diagnostic 
codes that allow higher ratings.  As discussed earlier, the 
medical evidence does not show that the veteran's service-
connected low back disability includes manifestations of 
intervertebral disc syndrome, nor does it show vertebral 
fracture or ankylosis, which would be required for a higher 
rating under an alternative diagnostic code.  For these 
reasons, the Board finds that the evidence supports a rating 
of 40 percent, but no more, for the veteran's lumbosacral 
strain with degenerative joint disease and degenerative disc 
disease.  


ORDER

A 40 percent rating for the veteran's service-connected 
lumbosacral strain with degenerative joint disease and 
degenerative disc disease is granted, subject to the law and 
regulations governing the award of monetary benefits.  




REMAND

The veteran is seeking service connection for bursitis of the 
left elbow claimed as tennis elbow.  He argues that his 
claimed disability started in or was aggravated by service or 
alternatively may be secondary to strain on his left elbow 
associated with his use of a cane in his left hand for his 
service-connected right knee disability.  

At the September 2003 hearing, the veteran testified that he 
had a problem with his left elbow before he got out of 
service in 1984 but that he did not seek treatment at that 
time.  He testified the problems started in service with 
lifting heavy pots while he was a cook and said he had had 
elbow symptoms ever since.  The veteran also testified that 
he received emergency room treatment for his left elbow at 
the Tinker Air Force Base hospital while he was on a reserve 
drill weekend in 1988 or 1989.  He testified that he was told 
he had tennis elbow and was given a strap to put around it 
and was told to take ibuprofen.  He testified that no doctor 
had related his left elbow disability to service.  

The veteran has also stated that he did not receive treatment 
for his left elbow until after his second period of service 
but that after he started going to VA in 1987, he received 
treatment there for his left elbow.  

The record includes a VA medical certificate showing that the 
veteran was seen in February 1991 with complaints of left 
elbow pain for the past three days.  He gave a history of 
previous problems in February 1990 and December 1990 with 
"bursitis" of the left elbow.  On examination of the left 
elbow, there was subjective tenderness on palpation of the 
olecranon.  The assessment was bursitis of the left elbow, 
and medication was prescribed.  

A medical record from the service department shows that the 
veteran was seen at the U.S. Air Force Hospital, Tinker Air 
Force Base, in April 1991.  The veteran reported that his 
left elbow had begun to hurt while he was doing sit-ups.  He 
gave a history of tennis elbow.  On examination, there was 
tenderness over the extensor tendon of the left elbow.  The 
assessment was tennis elbow.  The physician recommended the 
veteran consult orthopedics for an elbow band.  Available 
service medical records do not include a report of any 
subsequent orthopedic consultation.  

In the June 2004 remand, the Board requested that action be 
take to obtain service medical records for the veteran 
concerning treatment in 1988 or 1989 for a left elbow 
condition at the Tinker Air Force Base hospital emergency 
room.  Review of the record shows that the AMC requested 
"inpatient clinical records" rather than emergency room 
records and that the service department was unable to locate 
such clinical records.  Additional action should be taken to 
attempt to obtain emergency room records.  

In the June 2004 remand, the Board requested that action be 
taken to obtain all treatment records for the veteran dated 
from May 1987 through the present concerning the veteran's 
left elbow and all treatment records for the veteran dated 
from January 2001 through the present concerning his low back 
condition from the VA medical facility in Oklahoma City, 
Oklahoma.  While the AMC requested and obtained VA treatment 
records dated from January 2001 through June 2004 from the 
Oklahoma City VA Medical Center (VAMC), it took no action to 
obtain VA treatment records dated from May 1987 through 
December 2000.  This must be done.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

In addition, in the June 2004 remand, the Board requested an 
orthopedic or other appropriate examination to determine 
whether the veteran has bursitis of the left elbow that is 
etiologically related to an injury or disease incurred during 
service or to one or more of the veteran's service-connected 
disabilities, including, as the veteran maintains, a left 
elbow disorder that has resulted from use of a cane with his 
left hand on account of his service-connected right knee.  
Although the AMC provided the veteran with a VA examination 
in June 2004 concerning other issues, it did not, according 
to the physician who conducted the examination, specify 
examination of the left elbow.  While the physician provided 
an opinion, he did not examine the veteran's left elbow, nor 
did he have before him complete medical records concerning 
this issue.  The claim must be returned so that the veteran 
may be provided the examination requested by the Board.  

Given the foregoing, the Board finds that compliance with the 
June 2004 remand has not been accomplished.  A remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  Where the remand orders of the 
Board are not fully implemented, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
the issue of entitlement to service connection for bursitis 
of the left elbow (claimed as tennis elbow) is not ready for 
appellate review and must be remanded for further 
development. 

Accordingly, the claim is REMANDED for the following actions:  

1.  The AMC should take action to obtain 
service medical records for the veteran 
concerning treatment in 1988 or 1989 for 
a left elbow condition at the Tinker Air 
Force Base Hospital emergency room.  

The AMC should document in the claims 
file the actions taken to secure the 
requested evidence and provide 
appropriate notice to the veteran and his 
representative regarding records 
identified by him that could not be 
obtained.  

2.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and non-VA, from which he has received 
treatment or evaluation for his claimed 
left elbow disability at any time since 
June 2004.  With authorization from the 
veteran, the AMC should obtain and 
associate with the claims file records 
identified by the veteran. In any event, 
the AMC should obtain and associate with 
the claims file VA outpatient records, 
medical certificates, consultation 
reports, and reports of imaging studies 
from the VAMC in Oklahoma City, Oklahoma, 
dated from May 1987 through December 2002 
and from June 2004 to the present.  

3.  Then, the AMC should schedule the 
veteran for a VA examination to determine 
whether the veteran has bursitis or other 
disability of the left elbow that is 
etiologically related to an injury or 
disease incurred during served or to one 
or more of the veteran's service-
connected disabilities, including, as the 
veteran maintains, a left elbow disorder 
that has resulted from use of a cane with 
his left hand on account of his service-
connected disabled right knee.  The 
examiner should provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not (50 percent 
likelihood or greater) that any current 
left elbow disability is the result of 
injury or disease that the veteran 
incurred during service or is secondary 
to his service-connected disabled right 
knee or has been aggravated (chronically 
worsened) by his service-connected 
disabled right knee.  

The claims file must be made available to 
the examiner for review of pertinent 
documents, and the examiner is requested 
to confirm that it was reviewed.  

4.  Then, after completing any additional 
development deemed warranted by the state 
of the record at that time, the AMC 
should readjudicate entitlement to 
service connection for bursitis of the 
left elbow (claimed as tennis elbow).  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the AMC should issue an appropriate 
supplemental statement of the case, and 
the veteran and his representative should 
be provided an opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


